Lee, J.
 Without detailing the evidence, it is sufficient to say that the disputed issues of negligence and contributory negligence of the operators of both the car and the truck and the status of Lockett Betts, the driver of the truck, as an agent of Curtis Griffin, were properly submitted to the jury, and the verdict for the defendants was amply warranted by the evidence. The given instructions, considered together, fairly announced the law of the case, and the trial court committed no reversible error either in refusing certain requested instructions or in admitting evidence to which objection was made. The cause is therefore affirmed.
Affirmed.
Boherds, P. J., and Holmes, Arrington and Ethridge, JJ., concur.